EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6, line 1; after the word “claim” the number “5” has been removed and replaced with the number --1--.
This amendment has been made to correct the dependency of claim 6. Claim 6 was originally written to depend from claim 5 which is now cancelled. The features of claim 5 have been incorporated into claim 1 and therefore claim 6 is now depends from claim 1. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a cord winding module comprised of a fixing cover, a rotary wheel with a cord wound on the wheel and a stop button working in cooperation with the wheel. A spring wire operates with the stop button to automatically brake the wheel. The spring wire has an arc shape and is deformed by the stop button. The rotary wheel is installed under the fixing cover and the stop button is installed at the side of the fixing cover, received in a groove formed in the fixing cover. A mounting slot is provided at an upper end of the rotary wheel and an elastic circuit connection piece is disposed in the slot with a flexible printed circuit connection terminal provided on the lower surface of the fixing cover. One end of the elastic circuit connection piece is connected to the cord and the other end is 
The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically the prior art does not show the same connection structure between the cord mounted on a cord wheel and a circuit connection through a flexible printed circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 11, 2021